Citation Nr: 1112771	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  09-26 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral sensorineural hearing loss has been medically attributed to his military service.  

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's tinnitus has been medically attributed to his military service. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was incurred in active service and, therefore, service connection is warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran's tinnitus was incurred in active service and, therefore, service connection is warranted.  38 U.S.C.A. §§ 1101, 1110, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of a medical diagnosis of the Veteran's hearing loss is several decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999)

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

That is, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he was exposed to heavy vehicles and firearms during his combat service in Vietnam.  He further contends that he noticed some hearing loss after his military service, but did not have noticeable difficulties with hearing until 2005 when hearing loss was detected during a routine occupational audiological examination.

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  The Veteran's hearing was measured within normal limits by audiological testing on entrance, but on separation the Veteran was only given a whisper test, which was noted to be within normal limits.  In short, the Veteran's service treatment records are sparse and do not support in-service incurrence of hearing loss or tinnitus. 

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.   

The Board notes the Veteran's DD-214 confirms service in Vietnam and receipt of, among other things, the Vietnam Cross of Gallantry.  According to the Department of Defense (DoD), the Republic of Vietnam Gallantry Cross is awarded by the RVN, "to units for valorous combat achievements."  DOD, MANUAL OF MILITARY DECORATIONS & AWARDS 1348.33-M, C7.4.2.4 (Sept. 1996).  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit held that under 38 U.S.C.A. § 1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service. However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  

In light of the circumstances of the Veteran's service, the Board concedes in-service noise trauma.  However, while the Board accepts the Veteran's recollections of his in-service combat, to include noise trauma, the record must still show by competent medical evidence that the Veteran has a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

After service, the first medical record indicating any complaints or treatment for hearing loss and tinnitus is April 2007, nearly four decades after service.  At that time, a private audiologist, Dr. Aurenz, diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  Within her report, Dr. Aurenz noted the Veteran reported not really being aware of any hearing loss until "two years ago" at his annual hearing screening for work and, similarly, he was unsure when his tinnitus started.  Dr. Aurenz noted the Veteran's military noise exposure and post-service occupational noise exposure in factory maintenance for 13 years and as a machinist for 18 years thereafter.  Dr. Aurenz also noted the Veteran's reported recreational noise exposure attending symphonic concerts.  

Based on test results and the Veteran's history, Dr. Aurenz opined "it is as likely as it is not that [the Veteran's] hearing loss and subjective tinnitus was initiated by military noise exposure and aggravated by presbycusis, occupational and recreational noise exposure."  

In contrast, the Veteran was afforded a VA examination in January 2008 where the examiner diagnosed the Veteran with bilateral hearing loss and tinnitus, but found the diagnoses "not likely" related to military service.  Similar to Dr. Aurenz, the VA examiner noted the Veteran's military noise exposure and post-service occupational noise exposure.  The VA examiner, however, emphasized the fact that the Veteran did not notice hearing loss and tinnitus symptoms until a mere two years ago and, therefore, the symptoms were unlikely related to his military service decades ago. 

The Veteran, in response, indicated while he had not been officially diagnosed with hearing loss until recently, he did notice some amount of hearing loss since his military service.  The decreased hearing acuity, however, was not something that really affected him until more recently.

In short, it appears the VA examiner and the private audiologist reviewed largely the same facts and evidence, but rendered two differing opinions.  The Board does not find one opinion more probative than the other and, therefore, the Board finds the evidence is in relative equipoise. 

As such, the Veteran is entitled to the benefit of the doubt.  Accordingly, entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is granted.  

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable opinions here, any defect with respect to the VCAA is considered non-prejudicial. 


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


